Citation Nr: 1715979	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO. 09-45 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for the service-connected schizoaffective disorder for the period prior to January 13, 2010.

2. Entitlement to a disability rating in excess of 50 percent for the service-connected schizoaffective disorder for the period from January 13, 2010, to November 2, 2010. 

3. Entitlement to a disability rating in excess of 70 percent for the service-connected schizoaffective disorder for the period from November 2, 2010, to October 25, 2011. 

4. Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities. 




REPRESENTATION

Appellant represented by: Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from June 1999 to June 2000 and from May 2004 to January 2007. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2016 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court). The appeal originated from a May 2008 rating decision of the RO in New Orleans, Louisiana.

In a decision dated in October 2015, the Board denied the rating issues for the service-connected schizoaffective disorder and the TDIU issue. The Veteran appealed that decision to the Veterans Court. In an Order dated in March 2016, pursuant to a Joint Motion for Remand, the Veterans Court vacated the Board's decision and remanded those matters back to the Board for additional development consistent with the Joint Motion.

Additional medical evidence pertinent to this appeal has been added to the claims file after the most recent Supplemental Statement of the Case. In February 2017, the Veteran's representative waived her right to have this evidence considered initially by the agency of original jurisdiction. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office. VA will notify the Veteran if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In the March 2016 Joint Motion, the parties agreed that, in December 2014, the Veteran authorized VA to obtain her medical records from the Overton Brooks (Shreveport, Louisiana) VA Medical Center (VAMC) and stated that she had been treated at the facility since January 2007. The parties also agreed that there were no documents from the Overton Brooks VAMC, there was no request by VA to obtain those records, and there was no notification to the Veteran that VA could not obtain these records. Accordingly, the parties agreed that remand was warranted for VA to comply with its duty to assist. 

The Board is bound by the findings contained in the Joint Motion, as adopted by the Court. See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the Court's prior action with respect to the same claim).

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency. These records include but are not limited to medical and other records from VA medical facilities, and records from non-VA facilities providing examination or treatment at VA expense. VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile. Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them. 38 U.S.C. §5103A(b); 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1. Obtain records from the Overton Brooks (Shreveport) VAMC since January 2007, responsive to the VA Form 21-4142 received on December 22, 2014. In so doing, provide notice under 38 C.F.R. § 3.159(e) as appropriate. 

2. Readjudicate the remanded claims. If any benefit sought on appeal is not granted, the Veteran and her representative should be provided a supplemental statement of the case and an appropriate time period for response. The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal. 38 C.F.R. § 20.1100(b) (2016).


